Case 1:19-cv-22303-KMW Document 58-11 Entered on FLSD Docket 02/03/2021 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: 19-cv-22303-KMW

FLORIDA CARRY, INC., a
Florida not for profit corporation, ef al.,

Plaintiffs,
vs.

CITY OF MIAMI BEACH, et ail.,

Defendants.
i

DECLARATION OF GUSTAVO VILLAMIL
The undersigned, GUSTAVO VILLAMIL, pursuant to 28 U.S.C. § 1746, declares
as follows:

1. My name is Gustavo Villamil, am over the age of 2! years old and otherwise sui juris.

2. lama police officer employed with the City of Miami Beach Police Department.

3. On June 24, 2018, | was working and on-duty in my capacity as a police officer for the
City of Miami Beach Police Department.

4. At approximately 10:00AM on June 24, 2018, 1 received a police dispatch call
reference a report by Park Ranger Vinas that he observed four males open carrying
firearms on the South Pointe Park Pier.

5. I was one of the first four police officers to arrive in the area in response to the dispatch
call, along with Officer Michael Garcia, Officer Brian Rivera, and our commanding
officer, Sergeant Kenneth Bolduc.

6. Upon arrival at South Pointe Park, I, along with Officer M. Garcia, Officer Rivera, and
Sergeant Bolduc, proceeded onto the Pier unsure what to expect.

7. The South Pointe Park Pier is an elevated structure that sits between the busy
Case 1:19-cv-22303-KMW Document 58-11 Entered on FLSD Docket 02/03/2021 Page 2 of 4

Government Cut Inlet and the crowded South Pointe Beach and has a heightened
vantage over each area. The Pier is also a crowded tourist and recreational area,
particularly on a Sunday, when this incident occurred. Thus, the Pier is a particularly
sensitive area of concern in relation to a report of armed subjects and a potential active
shooter or other such terror threat.

8. As we proceeded on the Pier, my fellow officers and I observed a group of four men
standing on the Pier with visibly firearms holstered on their waist areas. None of the
men in the group were holding a fishing pole.

9, Due to the potential danger posed by the proximity of the firearms to these unknown
armed males, | drew and raised by firearm upon approach.

10. Upon coming within approximately 15 feet of the armed males, I along with other
officers instructed the armed men to place their hands on their heads so that they could
be disarmed and secured for officer safety while an investigation was conducted.

11. The armed men were then restrained and disarmed without incident, and | along with
my fellow officers quickly re-holstered our weapons.

12. | personally handcuffed Plaintiff Michael Taylor, and at all times was professional and
did not use any force to place him in handcuffs.

13. After handcuffing Plaintiff Taylor, | then disarmed Taylor by removing his firearm
from his holster.

14. As I was disarming Plaintiff Taylor, he informed me that his firearm was “locked and
loaded.” Accordingly, I rendered the firearm safe by removing the magazine and a

chambered round.

15. All firearms belonging to the subjects were then placed on a nearby bench while an
Case 1:19-cv-22303-KMW Document 58-11 Entered on FLSD Docket 02/03/2021 Page 3 of 4

investigation was initiated to ensure that the men were in compliance with Florida law,
as open carrying firearms is generally illegal subject to certain statutory affirmative
defenses.

16. The subjects who had been armed were kept secured while officers conducted several
records checks including checks on several items including the subject’s identities,
criminal records, the firearms, and fishing licenses, and whether the subjects qualified
for any affirmative defense that would permit the men to possess openly carried
firearms on their person while on the Pier. None of the subjects offered any evidence
that he had not adjudged mentally incompetent, that he was not addicted to the use of
narcotics or any similar drug, or that he was not a habitual or chronic alcoholic, or a
person using weapons or firearms in violation of Fla. Stat. §§ 790.07-790.115, 790.145-
790.19, 790.22-790.24; or a vagrant and other undesirable persons as defined by
Florida law.

17. While officers were conducting said investigation, additiona! armed men showed up at
the Pier and were also detained.

18. At some point during the investigation, Plaintiff Taylor complained of shoulder pain.
Miami Beach Fire Rescue was promptly summoned to the scene.

19, Upon Fire Rescue’s arrival, Plaintiff Taylor was escorted to the entrance of the Pier to
be evaluated by Fire Rescue. Upon being cleared of any serious injuries, Plaintiff
Taylor was given an opportunity to sit in an air-conditioned police vehicle to cool
down. Plaintiff Taylor was then returned back to the Pier with the rest of the group for
the remainder of the investigation.

20. Immediately upon concluding the investigation and determining that none of the men
Case 1:19-cv-22303-KMW Document 58-11 Entered on FLSD Docket 02/03/2021 Page 4 of 4

would be arrested, officers unhandcuffed the handcuffed Plaintiffs.

21. The total time of the investigation from the time that the Plaintiffs were first detained
until the handcuffed subjects were unhandcuffed was approximately one hour and
eighteen minutes.

22. Shortly after removing handcuffs from the four Plaintiffs who had been handcuffed,
Lieutenant E. Garcia addressed all the individual Plaintiffs and explained that they were
free to go, but that the South Pointe Park Pier would remain closed.

23. Thereafter, the subjects and officers proceeded to the parking lot adjacent to the Pier,
where all firearms and other miscellaneous property was returned to the subjects along
with written property receipts.

24. Ail but one of the males then departed with their weapons.

25. Plaintiff Weiss returned to the area with a fishing pole and his firearm and remained in
the park area for approximately 20 minutes before departing.

I, GUSTAVO VILLAMIL, declare under penalty of perjury that the foregoing is

true and correct.

Executed on February 2_, 2021.

Gustavo Villamil
Gustavo Villamil
